DETAILED ACTION

The instant application having application No 17/235,789 filed on 04/20/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 13 would be allowable if (i) resolve double patenting rejection.
Claim 20 would be allowable if (i) resolve double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 13-26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, and 12-16 of Patent Application No. 16667357 (hereafter Patent Application 11012991).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on a number of bits of the first DCI is smaller than that of a second DCI which is transmitted to another UE with a second CE and vice versa.
1-12. (Canceled).
For claim 13, Patent Application discloses a wireless communication method performed by a user equipment (UE), comprising receiving first downlink control information (DCI) used for a first coverage enhancement (CE) level, the first DCI including frequency domain information and time domain information, the frequency domain information indicating a number of physical resource blocks (PRBs) from a plurality of candidates for the number of PRBs in a frequency domain within a narrowband which is a part of a bandwidth, and the time domain information indicating a number of repetitions in a time domain; and controlling a reception of a physical downlink shared channel (PDSCH) by using the number of physical resource blocks (PRBs) and the number of repetitions in the time domain, wherein a number of bits of the first DCI is smaller than that of second DCI used for a second CE level, the second CE level being lower than the first CE level(See Claim 1).
For claim 14, Patent Application discloses one of the first CE level and the second CE level is configured by Radio Resource Control (RRC) layer (See Claim 2).
For claim 15, Patent Application discloses the first CE level is used when a CE level is larger than a threshold (See Claim 4).
For claim 16, Patent Application discloses one or more contents included in the first DCI are same as one or more contents included in the second DCI, the one or more contents included in the first DCI having fewer bits than the one or more contents included in the second DCI (See Claim 5).
For claim 17, Patent Application discloses the second DCI includes all contents of the first DCI and additional contents (See Claim 6).
For claim 18, Patent Application discloses the frequency domain information further indicates a position of the PRBs in the frequency domain within the narrowband (See Claim 7).
For claim 19, Patent Application discloses the narrowband is composed of 6 PRBs (See Claim 8).
For claim 20, Patent Application discloses a wireless communication apparatus comprising a receiver which, in operation, receives first downlink control information (DCI) used for a first coverage enhancement (CE) level, the first DCI including frequency domain information and time domain information, the frequency domain information indicating a number of physical resource blocks (PRBs) from a plurality of candidates for the number of PRBs in a frequency domain within a narrowband which is a part of a bandwidth, and the time domain information indicating a number of repetitions in a time domain; and circuitry which, in operation, controls a reception of a physical downlink shared channel (PDSCH) by using the number of physical resource blocks (PRBs) and the number of repetitions in the time domain, wherein a number of bits of the first DCI is smaller than that of second DCI used for a second CE level, the second CE level being lower than the first CE level(See Claim 9).
For claim 21, Patent Application discloses one of the first CE level and the second CE level is configured by Radio Resource Control (RRC) layer (See Claim 10).
For claim 22, Patent Application discloses the first CE level is used when a CE level is larger than a threshold (See Claim 12).
For claim 23, Patent Application discloses one or more contents included in the first DCI are same as one or more contents included in the second DCI, the one or more contents included in the first DCI having fewer bits than the one or more contents included in the second DCI (See Claim 13).
For claim 24, Patent Application discloses the second DCI includes all contents of the first DCI and additional contents (See Claim 14).
For claim 25, Patent Application discloses the frequency domain information further indicates a position of the PRBs in the frequency domain within the narrowband (See Claim 15).
For claim 26, Patent Application discloses the narrowband is composed of 6 PRBs (See Claim 16).
Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Lee et al. (US 20140254531, Sep. 11, 2014) teaches Method For Mitigating Inter-Cell Interference in wireless Communication System and Device Therefor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)-270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464